Citation Nr: 1750916	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  12-30 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial rating for posttraumatic stress disorder (PTSD) exceeding 10 percent before January 23, 2012, and exceeding 50 percent thereafter.

2. Entitlement to total disability based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse




ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to June 1973.  Veteran is the recipient of a Purple Heart and two accommodations with Oak Leaf Clusters. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that increased the Veteran's evaluation of PTSD to 50 percent, effective January 23, 2012.  However, as the rating assigned to the Veteran's service-connected PTSD is not the maximum rating available for this disability, this claim remains in appellate status

The Board notes that a claim of entitlement to a TDIU is expressly raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Under Rice, the Board has jurisdiction over the TDIU claim and, for the purpose of clarity, has separately captioned the issue on the title page.

In addition to the TDIU claim that is part and parcel of the increased rating claim on appeal, in August 2016, the Veteran filed a claim for a TDIU.  In December 2016, the RO denied the Veteran entitlement to a TDIU.  As TDIU was not granted for the appeal period for the pending increased rating claim, the Veteran's entitlement to a TDIU remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in August 2016.  The transcript has been associated with the claims file.

FINDINGS OF FACT

1. From August 16, 2010 to January 23, 2012, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency.

2. From January 23, 2012 to August 19, 2016, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

3. Following August 19, 2016, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas. 

4. The Veteran's service-connected disabilities are shown to prevent him from obtaining or retaining substantially gainful employment as of January 23, 2012.


CONCLUSIONS OF LAW


1. From August 16, 2010 to January 23, 2012, the criteria for a rating of 30 percent, and no more, have been met.  38 U.S.C.A §§ 1155, 5100, 5103 5103A, 5107, 38 C.F.R §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

2. Following August 19, 2016, the criteria for a rating of 70 percent, and no more, have been met.  38 U.S.C.A §§ 1155, 5100, 5103 5103A, 5107, 38 C.F.R §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

3. The criteria for a TDIU are met as of January 23, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence.  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2017).

VA's duty to notify was satisfied by letter dated July 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, a GAF score of 71 to 80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning, a GAF score of 41 to 50 reflects serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130; see Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

A. Entitlement to an initial rating in excess of 10 percent prior to January 23, 2012.

The Veteran filed his notice of disagreement for his service connected PTSD in December 2011.

In August 2010, the Veteran attended a VA PTSD examination.  Examiner diagnosed PTSD with depressive disorder.  The Veteran reported continuous symptoms of irritability, anxiety, depression, and sleep disturbance.  In addition, he also stated that he was emotionally detached and numb at times along with being frequently on edge, easily startled, and hypervigilant with almost nightly sleep disturbance.  He admitted to a depressed mood but denied neuro-vegetative symptoms, morbid preoccupation, active suicidal or homicidal ideation, psychotic symptoms, auditory or visual hallucinations, paranoia, manic symptoms, elevated mood, grandiosity, impulsivity or decreased need for sleep.  On examination, he appeared slightly anxious with logical and goal oriented thought processes.  On the St. Louis University Mental Status examination, he scored a 27 of out 30 showing minor deficits of working memory and examiner reported a GAF score of 59.  All other parameters, orientation skills, math skills, long-term memory skills, attention and concentration skills, visual motor and visuospatial skills, organizational and planning skills, language and comprehension skills were grossly intact.  The examiner noted that his signs and symptoms are transient or mild and result in decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

In a March 2011 Denver VAMC Clinical Note, the examiner noted the Veteran's speech as clear, fluent with a normal rate and volume.  Further, his affect was neutral and without lability.  In addition, his thoughts were organized and goal directed with no psychosis or S/H ideation.

In an April 2011 Denver VAMC Clinical Note, the examiner noted the Veteran's speech as clear, fluent with a normal rate and volume.  Further, his affect was neutral and without lability.  In addition, his thoughts were organized and goal directed with no psychosis or S/H ideation.

In a June 2011 Denver VAMC Clinical Note, the examiner noted that the Veteran's speech was clear, continuous but not pressured.  Further, his affect was positive and upbeat with reality based organized thoughts.  In addition, no psychosis or S/H ideations were present

In a September 2011 Denver VAMC Clinical Note, the examiner noted that the Veteran's affect is superficially bright but seems anxious underneath.  Further, his Thoughts appeared organized.  "No psychosis or No S/H ideations were noted."

In a November 2011 Denver VAMC Clinical Note, the examiner noted that the Veteran's affect is superficially bright but seems anxious underneath.  Further, his Thoughts appeared organized.  No psychosis or No suicidal/ homicidal (S/H) ideations were noted.

Following a review of the relevant evidence of the record, the Board finds that a rating of 30 percent for the Veteran's PTSD, and no more, is warranted for the appeal period from August 16, 2010 to January 23, 2012.  In this regard, the Board finds that such symptomatology, to specifically include the Veteran's continuous symptoms of irritability, anxiety, depression, and sleep disturbance, are similar or like the symptoms contemplated a 30 percent rating.  
	
In the instant case, the Board finds that the Veteran's PTSD symptomatology more nearly approximate occupational and social impairment with occasional decrease in work efficiency.  The Veteran's symptoms have resulted in occasional reports of anxiety and depression; such symptoms are contemplated by a 30 percent rating.  Although the evidence cited above shows many instances when the Veteran appears to be well groomed, good eye contact and speech, and negative suicidal or homicidal ideations, these reports are interspersed with occasional reports that the Veteran appeared anxious with a superficially bright affect.  Orientation skills, math skills, long-term memory skills, attention and concentration skills, visual motor and visuospatial skills, organizational and planning skills, language and comprehension skills were reported as grossly intact. His speech was consistently described as clear, fluent with a normal rate and volume.  Additionally, no psychosis or suicidal/ homicidal ideations were noted during this time.  Further, the Veteran has been assigned a GAF score of 59.  A GAF score, while not dispositive, is nevertheless highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). This score suggests moderate impairment and is consistent with a 30 percent rating. 

As indicated previously, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Symptoms of this nature have not been demonstrated during this period.  

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with reduced reliability and productivity during the period prior to January 23, 2012. 

There is no evidence that the Veteran has flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Pertaining to the Veteran's speech, it has been consistently found to be of normal rate, rhythm and tone and has not been described as illogical, obscure, or irrelevant.  

Additionally, there is no evidence that the Veteran suffers from impaired judgment or symptoms of similar severity during the current appeal period.  The record is negative for physical assaults or violence in the current appeal period.  While the Veteran does not a history of gambling addiction, he doesn't note it as being a current issue.  Furthermore, the Veteran has never been noted to have spatial disorientation.  In this regard, the Veteran has been found to be consistently alert and oriented during the course of the appeal.

With regards to family relations, the Veteran displayed some deficiency.  He has reported family and marital tensions.  Similarly, deficiencies in the area of mood have been displayed, as the Veteran has been found to be irritable, depressed and anxious.  In addition, his reported sleep difficulties which would be consistent with deficiencies in mood.

However, the Veteran's judgment has been consistently found to be fair or good.  Thought processes have been consistently found to be logical, goal-directed and appropriate.  Moreover, there have been no findings of, and the Veteran has not reported, psychosis, delusions, inappropriate behavior or obsessive/ritualistic behavior.  Therefore, occupational and social impairment with reduced reliability and productivity has not been demonstrated.

Consequently, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 30 percent rating and, absent more severe symptoms, a higher rating of 50, 70, or 100 percent disabling is not warranted during this period.  

B. Entitlement to an initial rating in excess of 50 percent after January 23, 2012

In January 2012, the Veteran attended a VA PTSD examination.  Examiner diagnosed PTSD with depressive disorder.  Veteran reported continuing intrusive thoughts of combat experiences, difficulty in social interactions with his irritability, and continuing to have numbing and avoidance.  Veteran noted that except for a couple of close friends, he did not interact with others much since retirement except for these friends and wife.  He continues to be hypervigilant and has difficulty in crowds.  He also reported irritability and anger.  On mental status examination, there is no impairment of thought processes or communication.  There are no delusions or hallucinations.  There are no current suicidal or homicidal thoughts, ideation, plans, or intent.  Veteran is able to maintain minimal personal hygiene and other basic activities of daily living.  On examination, the Veteran was oriented to person, place, and time.  Score on the SLUMS was 27 out of 30.  There is no evidence of memory loss or impairment.  There is no obsessive or ritualistic behavior noted.  Rate and flow of speech were within normal limits and logical.  He has no history of panic attacks.  Examiner noted he does have a history of PTSD symptoms with accompanied depressed mood, worsened since last evaluation.  Further, he stated there is no impairment in impulse control except when Veteran was cut off by another driver at which point in time he became very angry and loud.  There is sleep impairment but this is improved with medication.  He is competent to handle VA funds.  Examiner noted he is in treatment and partially responding including current medications.  Veteran thought processes and communications are not impaired; social functioning is impaired by numbing and by social avoidance/withdrawal.  He is currently retired but last employment was impacted by psych issues as he had conflicts with coworkers.

In a March 2012 Denver VAMC Clinical Note, the examiner noted the Veteran's speech as clear, fluent with a normal rate and volume.  Further, his affect was positive.  In addition, his thoughts were organized and reality based with no psychosis or S/H ideation.

In a September 2012 Denver VAMC Clinical Note, the examiner noted the Veteran's speech as clear, fluent with a normal rate and volume.  Further, his affect was positive.  In addition, his thoughts were organized and reality based with no psychosis or S/H ideation.

In a May 2013 Denver VAMC Clinical Note, the examiner noted the Veteran's speech with a normal rate and volume.  Further, his affect was constricted and neutral.  In addition, his thoughts were organized and reality based with no psychosis or S/H ideation.

In an April 2014 Denver VAMC Clinical Note, the examiner noted the Veteran's speech with a normal rate and volume.  Further, his affect was positive.  In addition, his thoughts were organized and reality based with no psychosis or S/H ideation.

In a July 2014 Denver VAMC Clinical Note, the examiner noted the Veteran's speech with a normal rate and volume.  Further, his affect was mostly neutral and at times sad when reflecting back on Vietnam.  In addition, his thoughts were organized and reality based with no psychosis or S/H ideation.

In a December 2014 Denver VAMC Clinical Note, the examiner noted the Veteran's speech with a normal rate and volume.  Further, his affect was mostly neutral and at times sad when reflecting back on Vietnam.  In addition, his thoughts were organized and reality based with no psychosis or S/H ideation.

In a January 2015 Denver VAMC Clinical Note, Veteran indicates he is compulsively gambling again. 

In a January 2016 Denver VAMC Clinical Note, the Veteran reported feeling anxiety when dreaming about working at the post office.

In a May 2016 Denver VAMC Clinical Note, the examiner noted the Veteran's speech with a normal rate and volume.  Further, his affect was sad but not distraught.  In addition, his thoughts were organized and reality based with no psychosis or S/H ideation.

In May 2016, the Veteran attended a VA PTSD examination.  Examiner diagnosed PTSD and noted a diagnosis of pathological gambling.  Veteran described his grandchildren as his "best source of relaxation" while reporting that his relationship with his wife vacillates and that he was a compulsive gambler.  He described symptoms of anxiety, hypervigilance, inability to relax, nightmares, problems with irritability and short temper/limited patience, "road rage", verbal aggression and difficulty managing his anger.  Further he noted episodes of disordered mood/tearfulness, excessive gambling.  He reported that when he has intrusive memories in the past on occasion, he has lost his attention and/or gotten disoriented.  The Veteran did not report symptoms of mania or hypomania (such as impulsivity, grandiosity, or flight of ideas or pressure with decreased need for sleep); overt psychotic symptoms (such as auditory/visual hallucinations or paranoia); generalized anxiety; obsessive or ritualistic behavior; current suicidal or homicidal ideation, intent, or plan.  The veteran did not endorse any history of inpatient psychiatric hospitalizations.  Examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  Upon examination, Veteran's affect was normal and speech was within normal limits in rate, volume, fluency and prosody.  On the Montreal Cognitive Assessment (MOCA), the veteran's performance was intact; he scored a 27/30.  He was administered a PHQ-9.  The score was 20 which is suggestive of severe depression. 

In August 2016, the Veteran attended a VA Board hearing.  He testified that he currently experiences anger, paranoia, dislike of authority, suicidal ideations, compulsive gambling, periods of violence, compulsive eating, occasional erratic driving, and problems with panicking.  His spouse noted that the Veteran was experiencing more outbursts and frequent mood changes.

In an August 2017 Denver VAMC Clinical Note, The Veteran especially noted difficulty with anger management and crowd avoidance.

Following a review of the relevant evidence of the record, the Board finds that a rating of 70 percent for the Veteran's PTSD, and no more, is warranted for the appeal period from August 19, 2016.  In this regard, the Board finds that such symptomatology, to specifically include the Veteran's suicidal ideations and impaired impulse control manifested by compulsive gambling, are similar or like the symptoms contemplated a 70 percent rating.  
	
In the instant case, the Board finds that the Veteran's PTSD symptomatology more nearly approximate occupational and social impairment with deficiencies in most areas.  The Veteran's symptoms have resulted in suicidal ideations, compulsive gambling, periods of violence, and compulsive eating; such symptoms are contemplated by a 70 percent rating.  Although the evidence cited above shows many instances when the Veteran appears to be well groomed, good eye contact and speech, and negative suicidal or homicidal ideations, these reports are interspersed with occasional reports that the Veteran appeared neutral and sad when reflecting on Vietnam.  Additionally, there is evidence that the Veteran suffers from impaired impulse control.  Records indicate the Veteran is being treated for compulsive gambling and he testified that he also suffers from compulsive eating and periods of violence.  Given these facts, the evidence does show occupational and social impairment with deficiencies in most areas.

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. In this regard, there was no evidence of perceptual disturbances such as hallucinations, mania or psychosis found on mental status examination.  The Veteran's thought processes were found to not be impaired while his thought content was not found to include delusions.  As discussed above, the Veteran had occasionally reported suicidal ideations, but has not otherwise reported suicidal plans, suicidal attempts, homicidal ideations or homicidal attempts.  Moreover, the Veteran has consistently been found to be appropriate hygiene and appearance and he has not alleged being unable to maintain minimal personal hygiene.  Additionally, none of the Veteran's PTSD symptoms are similar in severity, frequency, or duration as found necessary for the assignment of a 100 percent rating.

Consequently, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 70 percent rating and, absent more severe symptoms, a higher rating of 100 percent disabling is not warranted during this period.  

III. TDIU

Under VA laws and regulations, a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

The Veteran has met the minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for an award of a TDIU, since January 23, 2012.  Effective January 2012, the Veteran is service connected for PTSD, rated at 50 percent disabling; residuals of gunshot wound, left forearm (non-dominant), rated at 20 percent disabling; diabetes mellitus, type II with erectile dysfunction (ED), rated as 20 percent disabling; tinnitus, rated at 10 percent disabling; right hand osteoarthritis (dominant), rated at 10 percent disabling; left hand osteoarthritis (non-dominant), rated at 10 percent disabling; and bilateral hearing loss, rating at 0 percent disabling.  The Veteran's service-connected disabilities therefore have a combined rating of 70 percent.  Effective January 23, 2012, the Veteran had a combined 70 percent rating including the 50 percent rating for PTSD.  38 C.F.R. § 4.16(a) (2017).  

The Veteran submitted a claim for TDIU in August 2016.  The claim can also be construed as part and parcel of the previously addressed increased rating claim that was filed in December 2011.  See Rice, 22 Vet. App.  at 447.  His most recent employment background was as a security officer for a year in 2007.  The Veteran indicated that he became too disabled to work in November 2015 and it was due to his PTSD.

The Board incorporates by reference the mental health and treatment history discussed above.

The Veteran attended a VA hearing examination in June 2012.  With regard to its impact on the Veteran's conditions of daily life, including the ability to work, he reported difficulty hearing his wife and granddaughter and found his tinnitus "distracting."

In December 2015, the Veteran attended a VA Hand and Finger Disability Benefits Questionnaire (DBQ) examination.  Veteran stated that his bilateral hand pain was too great as a carpenter and he had to find another job.  Further, he then worked for the post office for 15 years and continued to have pain, but was able to complete his job.  With regard to its impact on the Veteran's conditions of daily life, including the ability to work, examiner reported decreased grip from pain causes Veteran to drop small items such as keys and cannot manipulate tools for more than 20 minutes without a break. 

In September 2016, the Veteran was scheduled for a VA examination to determine the effect of the Veteran's service connected disabilities on his ability to function in an occupational environment and describe any identified functional limitations.  Records indicate the Veteran was a "no show" for this examination.  Further, to date, Veteran has not submitted "good cause" as to his failure to attend the examination. 

In August 2016, the Veteran attended a VA Board hearing.  He testified to having been reprimanded at work.  Further, he states not being physically able to hold a job because of his diabetes and non service-connected back.

In October 2016, in a response to a request for records, Social Security Administration (SSA) indicated that the Veteran's medical records in their possession have been destroyed.

In weighing the lay and medical evidence of record, as well as the Veteran's education and work history, the Board finds that it is unlikely that the Veteran would be able to find substantially gainful employment in another profession or field.  The medical evidence of record indicates that his physical and mental health; particularly his suicidal ideations, impaired impulse control, tinnitus, and bilateral hand pain, prevent him from being able to work. 

Further, the Board finds that it is unlikely that the Veteran is capable of obtaining employment, as his PTSD symptoms, notably his outbursts of anger, have caused issues with previous employment.  Based on the foregoing, and resolving remaining reasonable doubt in the Veteran's favor, the Board finds that that it is reasonably shown that by virtue of his service connected PTSD, tinnitus, and bilateral hand osteoarthritis, the Veteran is precluded from participating in any substantially gainful employment consistent with his education/training and experience, and that a TDIU rating is warranted from January 23, 2012, the date which the Veteran met the schedular requirements for TDIU consideration.  From his testimony and other records it appears that his ability to obtain and retain substantially gainful employment was irregular at best.  

ORDER


1. Entitlement to an initial rating of 30 percent from August 16, 2010, to January 23, 2012 for PTSD is granted.

2. Entitlement to a rating of 70 percent from August 29, 2016 for PTSD is granted.

3. Entitlement to TDIU is granted from January 23, 2012.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


